Citation Nr: 1702933	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for basal cell carcinoma of the nose, including as due to exposure to herbicides in service.

3.  Entitlement to service connection for malignant melanoma, including as due to exposure to herbicides in service.

4.  Entitlement to service connection for kidney stones, including as secondary to service-connected ischemic heart disease status post myocardial infarction.

5.  Entitlement to service connection for vitreous eye detachment, including as secondary to service-connected ischemic heart disease status post myocardial infarction.

6.  Entitlement to an effective date earlier than October 15, 2010 for service connection and the assignment of a 10 percent rating for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease status post myocardial infarction.

8.  Entitlement to an initial rating in excess of 10 percent for a residual scar on the right hand.

9.  Entitlement to an initial rating in excess of 10 percent for a laceration of the digital nerves of the right index and long fingers.  

10.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The Veteran had active duty service from June 1966 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In July 2015 the Veteran expressed his disagreement with an August 2014 rating decision that assigned an initial 10 percent rating for laceration of the digital nerves of the right index and long fingers.  A statement of the case (SOC) has not been issued regarding this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for a TDIU was denied by rating decision dated in August 2011 and the Veteran did not appeal that determination.  A TDIU issue, however, has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the Veteran or raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a TDIU issue has again been raised by the record and the Veteran.  

The issue of entitlement to service connection for a stroke as secondary to service-connected heart disability with residuals of headaches and drop cheek has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for varicose veins, basal cell carcinoma of the nose and malignant melanoma, including as due to exposure to herbicides in service, vitreous eye detachment, including as secondary to service-connected ischemic heart disease status post myocardial infarction, entitlement to an initial rating in excess of 10 percent for ischemic heart disease status post myocardial and entitlement to a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A kidney stone disability was not shown in service, and the Veteran is not shown to have had kidney stones at any time during the course of this appeal.

2.  The application for compensation the Veteran filed in February 2010 did not include a claim of entitlement for service connection for PTSD.  The first evidence in the record indicating an intent to apply for service connection for PTSD was received on October 15, 2010.  In the October 15, 2010 Veteran's Supplemental Claim for Compensation application, the Veteran applied for service connection for PTSD and indicated it was a new disability.

3.  The service-connected scar on the right hand is not painful or unstable, or consist of an area of at least 12 square inches (77 square centimeters) but less than 72 squares inches (465 square centimeters).


CONCLUSIONS OF LAW

1.  Service connection for kidney stones is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for an effective date earlier than October 15, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.160, 3.400 (2016).

3.  The criteria for an initial rating in excess of 10 percent for a residual scar on the right hand, are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code (Code) 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2010 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

The claims for an initial rating in excess of 10 percent for residual scar on the right hand and for an effective date earlier than October 15, 2010 for the grant of service connection for PTSD are "downstream" issues resulting from initial grants of service connection, and additional notice is not required.  

VA's duty to assist has been satisfied as to these matters, the Veteran's service treatment and personnel records have been obtained.  Postservice VA and private treatment records have also been obtained.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration whether (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim seeking service connection for kidney stones, the low threshold of McLendon has not been met, as there is no evidence that the claimed disability was manifested during the Veteran's active service, and no evidence that they may be related to his service, and there is no evidence that he currently has a kidney stone disability.  Therefore, a VA examination to secure a medical nexus opinion in the matter is not necessary.

The Veteran was provided VA medical examinations in July 2011 for PTSD, and in August 2014 and September 2016 relative to his residual scar disability.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in February 2012, the undersigned explained what was needed to substantiate the Veteran's claims.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background and Analysis

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran essentially contends that he has kidney stones that were incurred in, or caused by, his service.  His service treatment records (STRs) are silent for complaints, findings, treatment or diagnosis of a kidney stone disability.  Postservice medical evidence is silent for a diagnosis of a kidney stone disability.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., kidney stones.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Treatment records associated with the record do not show a diagnosis of or treatment for kidney stones, and while the Veteran has identified a private physician  at Holy Redeemer Hospital who treated him for kidney stones in 2009, records from Holy Redeemer Hospital that are of record for that period do not show a diagnosis of kidney stones.  Accordingly, there is no valid claim of service connection for kidney stones.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board would point out that kidney stones are an internal organ disorder, and the Veteran lacks the medical training, credentials, or expertise for competently rendering a diagnosis or a medical nexus opinion as to such disorder.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for kidney stones.  Accordingly, it must be denied.  The Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the claim, the doctrine does not apply.

Earlier Effective Date

The Veteran seeks an effective date earlier than October 15, 2010 for service connection for PTSD.  He contends that the effective date for the grant of service connection for PTSD should be February 24, 2010.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service if the Veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must identify the benefit sought and evidence an intent to apply for the benefit.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

The Veteran asserts essentially that he filed a claim for service connection for PTSD in February 2010 and should therefore be granted an effective date of February 24, 2010 for service-connected PTSD.  The evidence shows the Veteran submitted an application for compensation that the RO received February 24, 2010.  In the application the Veteran noted 9 disorders for which he claimed entitlement to service connection; PTSD was not one of the disorders he claimed at that time.  (See VA Veteran's Application for Compensation and/or Pension, VA Form 21-526, (date stamped received February 24, 2010)).  On October 15, 2010 the RO received the Veteran's claim for service connection for PTSD.  He listed it under "New Disability" on VA Veteran's Supplemental Claim for Compensation, VA Form 21-526b.  Thus, based on this evidence, the first documented claim filed for PTSD was in October 2010.  There is no evidence in the record received prior to October 2010 that relates to any claimed disability that could reasonably be construed as a psychiatric disability, including PTSD.  As noted, the first explicit claim for benefits (for PTSD) filed by the Veteran was in October 2010, which followed his February 2010 application for claims other than PTSD.  

The Veteran does not meet the criteria for establishing an effective date prior to October 15, 2010, for the grant of service connection for PTSD.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for PTSD earlier than October 15, 2010, is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b).  The claim for an earlier effective date is denied.

Increased Rating

The Veteran was granted service connection for residual scar on the right hand by an August 2011 rating decision and was assigned an initial 10 percent rating.  He contends that the severity of his service-connected residual scar on the right hand warrants an initial rating higher than the 10 percent currently assigned.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in instances where the disability rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration and staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected residual scar on the right hand is rated 10 percent disabling for the entire rating period under Code 7804 (unstable or painful scars).  Service-connected scars are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Codes 7800 to 7805.  Code 7800 is not applicable in this case because the Veteran's scar is not located on head, face, or neck.

Under Code 7801, scars not of the head, face, or neck that are deep and nonlinear are assigned a 10 percent evaluation if the area or areas are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is warranted if the area or areas are at least 12 square inches (77 sq. cm.) but less than 72 square inches (459 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801, Note 1.  

Under Code 7802, a 10 percent evaluation is warranted for scars not of the head, face, or neck, that are superficial and nonlinear that involve an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802, Note. 

Under Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804. 

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Code 7805.

On July 2011 VA scar examination, the Veteran report that he sustained a deep laceration of his right hand in service while in jungle training.  He underwent subcutaneous and external suturing to repair the laceration.  He is right hand dominant.  At the time of the examination, he had pain and tenderness in the area.  On examination, the location of the scar was at the base of the palmar area of his second, third and fourth fingers.  The scar was roughly linear, 2 inches by 1/8 inch and the area was 1/4 square inches.  There was no skin breakdown.  The scar was superficial and not deep.  There was no limitation of motion.  The Veteran related that final flexion of his second and third fingers were a little bit weak.  There was no inflammation, edema, or keloid formation.  With regard to hand function, he could oppose his fingers to his thumb easily.  His grip strength was 5/5.  He could flex his 4th and 5th fingers easily and could resist 5/5.  His 2nd and 3rd fingers could flex easily, resistance was 4/5.  Total grip was 5/5.  He had some hypoesthesia of the 2nd and 3rd fingers.  There was no evidence of any atrophy.  The diagnosis was a scar.  He worked as a carpenter for many years and because work was slow, he was not working at the time of the examination, but he could work.  He stated that while he had difficulties utilizing his right hand, he was able to complete work; his activities of daily living were not limited.

On August 2014 VA hand and finger conditions examination, the Veteran reported that while in service, he accidentally put his right hand through a plate glass window of a bunk.  There was a deep laceration of the distal palm of the right hand that required suturing.  He stated that he was deployed to Vietnam shortly after the laceration occurred and removed the sutures himself in Vietnam.  On examination of the scar, it was not painful or unstable, nor was the total area of all related scars greater than 39 square centimeters (6 square inches).  

On September 2016 VA peripheral nerves conditions examination, the Veteran reported that while in service in August 1967, he was "getting ready" to go to Vietnam "at staging area" and his hand was cut.  On examination, it was noted that he had a scar.  It was reported that the scar was not painful or unstable, nor was the total area of all related scars greater than 39 square centimeters (6 square inches).  

The Board finds that an initial increased rating is not warranted at any time for the service-connected scar on the right hand.  The weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under Code 7804 are met or approximated.  The Veteran is in receipt of a 10 percent schedular rating under Code 7804 based on the July 2011 VA examination report that shows he experienced pain and tenderness in the scar area.  This is the maximum rating available for one painful scar under Code 7804.  

The weight of the evidence is against finding that the criteria for a rating in excess of 10 percent or residual scar on the right hand under any other applicable diagnostic code are met or approximated at any time during the rating period.  Examinations conducted in August 2014 and September 2016 reveals the Veteran has a scar on his right hand related to an injury in service but the scar is not painful or unstable or consist of an area of at least 12 square inches (77 square centimeters) but less than 72 squares inches (465 square centimeters) to warrant the next higher (20 percent) rating under an applicable diagnostic code for scars.  There is no evidence of record indicating, in any way, that the scar on the right hand is productive of any disabling effects which could be rated under a separate diagnostic code.  Thus, an increased rating for the service-connected scar on the right hand is not warranted under any of the applicable diagnostic codes.

The Board notes that since the grant of service connection for residual of scar of the right hand, the Veteran has been granted service connection for laceration of the digital nerves of the right index and long fingers associated with residuals scar of the right hand and assigned a 10 percent rating; this matter is not presently before the Board on appeal.  

Other Considerations

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the reported and demonstrated manifestations of the scar on the right hand are contemplated by the schedular criteria.  Therefore, referral of the claim for extraschedular consideration is not warranted. 

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

Entitlement to service connection for kidney stones is denied.

Entitlement to an effective date earlier than October 15, 2010 for the grant of service connection for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for a residual scar on the right hand is denied.






REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims of entitlement to service connection for varicose veins, basal cell carcinoma of the nose and malignant melanoma, including as due to exposure to herbicides in service, and vitreous eye detachment, including as secondary to service-connected ischemic heart disease status post myocardial infarction, entitlement to an initial rating in excess of 10 percent for ischemic heart disease status post myocardial infarction and TDIU.

Regarding the claim of service connection for varicose veins, the Veteran's service treatment records are silent for any complaints, treatment, diagnosis or other findings of varicose veins.  In a February 2013 letter by the Veteran's sister, a "Professor of Women's Health Nursing" she stated that the Veteran asked her to confirm her observation of the veins in his upper and lower legs upon his discharge from the military.  She noted that his legs had significant bilateral varicosities that were not present prior to him serving his tour in Vietnam.  She stated, "It seemed to me that the veins in his legs were damage during his time in Vietnam.  She noted that the Veteran did not have apparent varicose veins in his legs prior to serving in the military, but did have significant bilateral varicosities in his legs at the time of this discharge from the service. 

The Veteran has not been afforded a VA examination in connection with the claim of service connection for varicose veins.  As the record suggests a possible relationship between the Veteran's varicose veins and service, the low threshold standard for determining when a VA examination is necessary is met, and a remand for such examination is necessary.  McLendon, 20 Vet. App. at 81. 

The Veteran seeks service connection for basal cell carcinoma on the nose and malignant melanoma, which are claimed to be due to exposure to herbicides in service.  Because he served in Vietnam, he is presumed to have been exposed to Agent Orange during service.  Although basal cell carcinomas and malignant melanomas are not listed in 38 C.F.R. § 3.309(e) as diseases associated with exposure to herbicides, the Veteran may nonetheless substantiate his claims under that theory of entitlement by competent evidence that the skin cancers are related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  The current record does not include an adequate medical opinion as to whether the Veteran's basal cell carcinomas and malignant melanomas are related to his exposure to herbicides in service.  Accordingly, an examination to secure a medical opinion regarding the etiology of the Veteran's basal cell carcinoma of the nose and malignant melanoma is necessary.  See McLendon, 20 Vet. App. at 83.  

Regarding entitlement to service connection for vitreous eye detachment, the Veteran's theory of entitlement with respect to this claim is essentially one of secondary service connection.  He asserts that vitreous eye detachment is caused or aggravated by his service-connected ischemic heart disease status post myocardial infarction.  

The record does not contain competent evidence adequate to properly decide this claim.  Specifically, the Veteran's assertion of a secondary service connection theory of entitlement, coupled with his diagnosis of vitreous eye detachment (December 2007 Thomas Jefferson University Hospital (Wills Eye)), and that he has established service connection for ischemic heart disease status post myocardial infarction, meet the low threshold standard as to when development for an examination/advisory medical opinion is necessary.  See Id.  Accordingly, a remand for further development of medical evidence is necessary.

Regarding the rating for the Veteran's service-connected ischemic heart disease status post myocardial infarction disability, he was last afforded a VA heart disease examination in July 2011.  Thereafter, at the September 2016 hearing, the Veteran testified that his ischemic heart disease status post myocardial infarction disability had worsened, in that he had a stroke in January 2015 and in May 2016.  In light of the intervening time period and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In Rice, the Court held that a request for TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  Here, an August 2011 rating decision denied the Veteran a TDIU rating and he did not appeal that determination.  However, given the circumstances of this case, where the Veteran referenced total disability during his September 2016 hearing, the Board finds that the TDIU claim remains properly before the Board on appeal under Rice and must be appropriately developed and adjudicated as part of this appeal.

At the September 2016 hearing, the Veteran testified that he receives "constant" treatment at Holy Redeemer Hospital and Thomas Jefferson University Hospital (in reference to his cardiac disability).  The latest treatment records from Holy Redeemer Hospital are dated in May 2016 and in January 2015 for Thomas Jefferson University Hospital.  As such records would be material evidence in the matters at hand, updated records that are "of record" must be sought, and secured.  Further, the evidence shows the Veteran has received VA treatment for his service-connected disabilities.  The latest VA records associated with the record are dated in September 2016.  As the record of treatment since September 2016 may contain pertinent information, they are constructively of record; and must be secured for the record.  See 38 C.F.R. § 3.159; see Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, the Veteran expressed his disagreement with an August 2014 rating decision that assigned an initial 10 percent rating for laceration of the digital nerves of the right index and long fingers.  The RO has not issued an SOC regarding this matter.  In Manlincon, 12 Vet. App. 238, the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the RO so that an SOC may be issued.  Accordingly, this claim is remanded so that the RO may issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete all indicated notice and evidentiary development required to properly address the matter of entitlement to a TDIU rating.  He must assist in such development by providing all information sought, completing all requisite forms (and providing any releases needed to secure any pertinent private records).  

2.  The AOJ should (with any necessary authorizations from the Veteran) attempt to secure records from Holy Redeemer Hospital since May 2016 and Thomas Jefferson University Hospital since January 2015.  Records from VA treatment since September 2016 should also be associated with the record.  If the records are not secured, the Veteran must be so notified in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should also arrange for a VA cardiovascular examination of the Veteran to ascertain the existence, nature, and etiology of any varicose veins disability, and the severity of the service-connected ischemic heart disease.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  

Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following regarding varicose veins: 

a.  Does the Veteran have varicose veins, or residuals of such (if so identify such disability by diagnosis)?  

b.  Please identify the likely etiology of any varicose veins (or residual) disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service? 

As to the ischemic heart disease, all appropriate testing, to include METs testing, should be performed (or, if such testing is medically contraindicated, it should be so noted, with explanation, and the examiner should provide a METs estimate, with explanation). 

a.  The examiner should provide a retrospective estimate or estimates of the METs warranted for Veteran's ischemic heart disease status post myocardial infarction.

The examiner should specify whether the Veteran has a workload of greater than 5 METs but not greater than 7 METs that result in dyspnea, fatigue, angina, dizziness, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or whether the Veteran has had more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or whether the Veteran has chronic congestive heart failure, or workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or whether the Veteran has a left ventricular dysfunction with an ejection fraction of less than 30 percent.

b.  The examiner should provide an opinion regarding the impact the Veteran's ischemic heart disease status post myocardial infarction has/has had on the Veteran's ability to work, i.e., indicate what types of employment would be precluded by the disability shown, and what types of employment would remain feasible despite his ischemic heart disease status post myocardial infarction.

The examiner must explain the rationale for the opinions. 

4.  The AOJ should then arrange for the Veteran to be examined by an oncologist or dermatologist to ascertain the likely etiology of his basal cell carcinoma of the nose and malignant melanoma.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a.  What is the likely etiology for the Veteran's basal cell carcinoma of the nose and malignant melanoma? Specifically, is it at least as likely as not (a 50% or better probability) that either is related to his military service, to include as due to his exposure to Agent Orange therein?

If the opinion is to the effect that the Veteran's basal cell carcinoma of the nose and malignant melanoma are unrelated to service, the examiner should identify the etiologies for the basal cell carcinoma of the nose and malignant melanoma considered more likely.

The examiner must explain the rationale for the opinion. 

5.  The Veteran must next be afforded a VA eye examination to determine the nature and etiology of his vitreous eye detachment disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All appropriate tests deemed necessary should be administered.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a.  Determine the likely etiology of the Veteran's vitreous eye detachment disability.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that vitreous eye detachment disability is related to an event, injury, or disease in service? 

b.  If not, is it at least as likely as not (a 50% or better probability) that vitreous eye detachment disability was caused OR aggravated by the Veteran's service-connected ischemic heart disease status post myocardial infarction?  The opinion must address aggravation. 

c.  If vitreous eye detachment disability is found to be unrelated to service, and to not have been caused or aggravated by ischemic heart disease status post myocardial infarction, the examiner should identify the etiology for the vitreous eye detachment disability that is considered more likely. 

The examiner must explain the rationale for the opinion. 

6.  After completing the above, the Veteran's claims (including TDIU) must be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

7.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to an initial rating in excess of 10 percent for laceration of the digital nerves of the right index and long fingers.  Remind the Veteran that a timely substantive appeal must be filed to perfect the appeal.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to the issue, return the claim to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


